 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4621 
 
AN ACT 
To protect the integrity of the constitutionally mandated United States census and prohibit deceptive mail practices that attempt to exploit the decennial census. 
 
 
1.Short titleThis Act may be cited as the Prevent Deceptive Census Look Alike Mailings Act. 
2.Requirements for mail bearing the term census on the envelope or outside cover or wrapper 
(a)Matter soliciting purchase of a product or serviceSection 3001(h) of title 39, United States Code, is amended— 
(1)by inserting, in the matter preceding paragraph (1), ; or which bears the term census on the envelope or outside cover or wrapper after such matter by the Federal Government; 
(2)in paragraph (2), by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; 
(3)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively; 
(4)by inserting (1) after (h); and 
(5)by adding at the end the following new paragraph: 
 
(2)In the case of matter bearing the term census on the envelope or outside cover or wrapper, in addition to satisfying one of the exceptions contained in paragraphs (1)(A), (1)(B), or (1)(C), such envelope or outside cover or wrapper bears on its face an accurate return address including the name of the entity that sent such matter.. 
(b)Matter soliciting information or contribution of fundsSection 3001(i) of title 39, United States Code, is amended— 
(1)by inserting, in the matter preceding paragraph (1), ; or which bears the term census on the envelope or outside cover or wrapper after such matter by the Federal Government; 
(2)in paragraph (2), by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; 
(3)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively; 
(4)by inserting (1) after (i); and 
(5)by adding at the end the following new paragraph: 
 
(2)In the case of matter bearing the term census on the envelope or outside cover or wrapper, in addition to satisfying one of the exceptions contained in paragraphs (1)(A), (1)(B), or (1)(C), such envelope or outside cover or wrapper bears on its face an accurate return address including the name of the entity that sent such matter.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
